Citation Nr: 0207922	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  91-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability evaluation for a 
dermatological disability manifested by tinea pedis, tinea 
manus, and onychomycosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to March 
947, and from July 1951 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1990 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  The case was remanded by the Board in 
August 1991 and August 1996, for additional development.

The issue of entitlement to service connection for residuals 
of frostbite of the feet, to include peripheral neuropathy, 
was also the subject of the above remands.  It has not been 
listed on the first page of this decision because that 
particular benefit was granted by the RO in an August 2001 
rating decision; thus, it is no longer on appeal.

The August 2001 rating action determined that onychomycosis 
was a part of the frostbite disability and that the grant of 
service connection was a complete disposition of that matter.  
However, the Board finds that onychomycosis is more properly 
rated with tinea pedis and manus (foot and hand fungus) than 
frostbite.  Frostbite affects the vascular and neurological 
systems.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 (2001).  
Onychomycosis is a fungal infection of the nail plate.  See 
Davenport v. Brown, 7 Vet. App. 476 (1995).  Accordingly, the 
Board has framed the issue as it appears on the title page of 
this decision.  


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matter 
on appeal have been made by the agency of original 
jurisdiction.

2.  The veteran's tinea pedis and tinea manus are currently 
inactive, but his onychomycosis remains present in all 
toenails and two fingernails, which accounts for the 
complaints of occasional itching in those areas.

3.  It is not shown that the service-connected dermatological 
disability is productive of constant exudation or itching, 
extensive lesions, marked disfigurement, ulceration, 
extensive exfoliation or crusting, or systemic or nervous 
manifestations, or that it produces an exceptionally 
repugnant picture.


CONCLUSION OF LAW

The schedular criteria for a 10 percent disability 
evaluation, but not higher, for the service-connected 
dermatological disability manifested by tinea pedis, tinea 
manus, and onychomycosis, are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 and West Supp. 2001); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.118, Part 4, Diagnostic Codes 7806, 
7813 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's duty to 
assist/notify

Initially, the Board notes that, on November 9, 2000, while 
the present appeal was still pending, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), currently codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).

The VCAA is applicable to all claims filed on or after the 
date of its enactment, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is 
therefore applicable to the claim on appeal.
 
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to most claims filed before that date but 
not decided by the VA as of that date.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).

The VA has already fulfilled its re-defined notice and duty 
to assist requirements as it pertains to the veteran's claim 
for compensable disability evaluations for his service-
connected tinea manus and tinea pedis.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159); and the very recent decision of Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and its 
implementing regulation, 38 C.F.R. § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has kept the veteran informed of its actions to develop the 
record, of the need for him to submit specific types of 
competent evidence that will substantiate his claim for 
increased ratings, and of the specific reasons for denying 
his claim.  For instance, by letter dated March 27, 1990, the 
RO informed the veteran of the denial of his claim on the 
basis of there being no indication that he had had a 
recurrence of his service-connected skin condition.  Also, by 
letter dated on September 6, 1996, the RO asked the veteran 
to sign and return VA forms authorizing the RO to secure 
copies of records from private medical sources from which he 
had received treatment for his skin disability since 1992, 
and also informed the veteran that the RO would thereafter 
request all such records if they were not already located in 
his claims folder.  Further, by letter dated on October 10, 
1996, the RO informed the veteran that it had requested 
medical records from a Dr. W.F.M., whom the veteran had 
identified as having provided him with dermatological care in 
1996.  Those records were secured, and are now part of the 
veteran's claims file.

In addition to the above, it is noted that the veteran was 
advised, in the Statement of the Case that was issued in May 
1990, as well as in Supplemental Statements of the Case 
(SSOCs) that were issued in June 1990, September 1990, 
December 1990, and April 1996, of the RO's rationale for the 
continued denial of his claim for increased ratings, and of 
the evidence that was still needed to warrant a grant of the 
benefits sought on appeal.  Similar advice was given to the 
veteran in an SSOC that was issued in August 2001, in which 
the veteran was also informed of the enactment of the VCAA, 
and of the type of evidence that he still needed to submit in 
order to substantiate his claim.

The record further shows that the veteran was afforded an 
opportunity to provide testimony in support of his appeal, 
which he did, at an RO hearing that was conducted in July 
1990.  The RO has also scheduled the veteran for several VA 
medical examinations, in order to clarify the severity of the 
service-connected tinea manus and tinea pedis, and the 
veteran has not pointed to any additional evidence that is 
pertinent to his appeal that may be available but not yet 
part of the record.  In this regard, it is noted that the 
veteran asked, in an August 2001 handwritten statement that 
he submitted in response to the August 2001 SSOC, that his 
claim be processed "with the evidence and medical 
information on file as of " August 2001, as there were "no 
more medical records or information ... for the VARO to see at 
this time."  Thus, no additional assistance to the veteran 
is necessary under the VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Factual background

A review of the file reveals that the veteran was originally 
service-connected for tinea manus, tinea pedis, and 
onychomycosis pedis, in a September 1986 rating decision.  A 
zero percent rating was assigned for this dermatological 
disability, effective from March 1986.

In February 1990, the veteran filed a claim for an increased 
rating for his "foot condition."  The RO reviewed the 
evidence then of record and determined, in a March 1990 
rating decision, that there was no indication that the 
veteran had had a recurrence of his service-connected skin 
disability.  The veteran appealed this decision.

At the July 1990 RO hearing, the veteran stated that he had 
had problems with his toenails, which physicians had 
suggested to remove, and that he also had had problems with 
the nail beds of his left thumb and right fourth finger.

On VA dermatologic examination in January 1992, the veteran 
reported problems with his feet, especially during 
summertime.  He also said that he had fungus in his feet and 
hands.  On examination, there was interdigital maceration 
between the fifth and fourth toes of the right foot, which 
was consistent with tinea pedis.  There was no significant 
desquamation at the time, as well as no evidence of vesicles 
or pyoderma.  There was thickening, deformity, and 
discoloration of the toenails of both feet, especially the 
great toenails.  The same problem was also noted involving 
the nail of the fourth digit of the right hand and the thumb 
of the left hand, which was consistent with onychomycosis 
manus and pedis.  

In summary, the examiner said that there was evidence of 
onychomycosis manus and pedis, and a small patch of tinea 
pedis in the interdigital space between the fifth and fourth 
toes of the right foot.  The diagnoses were listed as 
follows:

1.  Residuals from cold injury to feet 
manifested by a moderate sensory 
neuropathy, dependent rubor of feet, and 
susceptibility to fungal infections.

2.  Tinea pedis, right foot.

3.  Onychomycosis pedis et manus.

An April 1994 VA outpatient medical record shows complaints 
of itching just prior to showering.  On examination, there 
was no erythema or rash.  The diagnostic impression was 
listed as "dry skin, soap allergy," and the recommendations 
included switching to white Dove soap, using Lubriderm, and 
avoiding very hot water.

Private medical records dated in March and April 1996 reveal 
a diagnosis of chronic urticaria.

A June 1998 VA dermatological examination report reveals a 
history of rash due to wool clothes during service in the 
early 1950's, as well as daily pruritus since that time, 
which was exacerbated by walking barefoot on carpet, by oats, 
and by cleaning supplies.  Topical creams, possibly steroids, 
had been of no help.  The veteran also complained of pain in 
his feet.  The examination revealed thickening of the fourth 
right and first left fingernails and all 10 toenails.  Tinea 
pedis and onychomycosis were diagnosed.

An August 1998 VA outpatient medical record confirms the 
diagnosis of onychomycosis of all toenails and of the right 
fourth and left first fingernails.

Another VA outpatient medical record dated in August 1998 
reveals findings of slight erythema and scaling on the soles 
and sides of the feet, with no fissuring and exudation, and 
assessments of tinea pedis and onychomycosis of hands and 
feet.

On QTC Medical Services dermatological examination in July 
1999, it was noted that the veteran was not under current 
treatment and that he complained of foot odor with colored 
socks, occasional itching and coldness of his feet, and 
fissuring of the hands in the Winter.  On physical 
examination, onychomycosis was noted in all toenails, but 
"Tinea Manus and Tinea Pedis [we]re not noted."  There was 
no evidence of ulceration, exfoliation, crusting, or 
associated systemic nervous manifestations.  Biopsy or 
scrapings were not indicated, and no diagnostic or clinical 
tests were conducted.  The diagnosis was listed as 
onychomycosis of the toenails, and the examiner opined, prior 
to his receipt and review of the veteran's claims folder, 
that the veteran had a nail fungus (onychomycosis) of 48 
years duration and inservice onset.

Twelve days later, the above physician subscribed an addendum 
to his report, after reviewing the veteran's claims folder, 
with the following diagnosis and opinion:

Diagnosis:  Onychomycosis of the Toe 
Nails.

Opinion:  Based on the H & P of the C-
Files, the veteran manifested a 
Dermatophytosis of the hands and feet 
which were amendable to oral and topical 
antifungal medication.  This accounts for 
the clearing of the Hands, Feet and 
Finger Nails, but the Toe Nails were 
resistant to treatment.  The C-Files 
reinforce a service connected 
dermatophytosis and Onychomycosis.

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 
(2001).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2001), as amended at 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).  See also, the originating statute, at 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).

The veteran's dermatological disability is rated under 
Diagnostic Codes 7813 and 7806 of the Schedule.  Diagnostic 
Code 7813 addresses dermatophytosis, which has been defined 
as a disease (such as athlete's foot) of the skin or skin 
derivatives (hair or nails) that is caused by a dermatophyte 
or fungus.  See Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  A note following Diagnostic Code 7813 directs the 
rating for said disability to be accomplished under the 
criteria set forth in Diagnostic Code 7806.  Specifically, 
the note states that, unless otherwise provided, Diagnostic 
Codes 7807 through 7819 should be rated as for eczema (which 
is addressed in Diagnostic Code 7806), dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.  See 38 C.F.R. § 4.118, Part 4, 
Diagnostic Code 7813 and Note (2001). 

Diagnostic Code 7806 provides for a noncompensable rating 
when there is slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area; a 10 
percent rating when there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area; a 
30 percent rating when there is constant exudation or 
itching, extensive lesions, or marked disfigurement; and a 50 
percent maximum rating when there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or when the condition is exceptionally 
repugnant.  38 C.F.R. § 4.118, Part 4, Diagnostic Code 7806 
(2001). 

The medical records that have been produced since the veteran 
filed his claim for an increased rating for his service-
connected tinea manus and tinea pedis reveal evidence, in 
January 1992, of mild tinea pedis in the interdigital space 
between the fifth and fourth toes of the veteran's right 
foot, but with no edema, significant desquamation, vesicles, 
or pyoderma.  They also confirm the manifestation of 
onychomycosis in all toenails and two fingernails.  More 
recently, they indicate no evidence of ulceration, 
exfoliation, crusting, or associated systemic nervous 
manifestations.  There is no evidence of active symptoms of 
the veteran's tinea pedis and tinea manus, which have been 
noted to be "amendable to oral and topical antifungal 
medication," which has accounted for the "clearing" of the 
hands, feet, and finger nails.  The toenails, however, remain 
characterized as being "resistant to treatment," due to the 
onychomycosis that affects all of them.

In short, the record shows that, while the veteran's tinea 
pedis and tinea manus are currently inactive and have never 
been more than slightly symptomatic during the period in 
question, his onychomycosis remains present in all toenails 
and as recently as 1998 was present in two fingernails, which 
accounts for the complaints of occasional itching in those 
areas.  It is not shown, however, that the service-connected 
dermatological disability is productive of constant exudation 
or itching, extensive lesions, marked disfigurement, 
ulceration, extensive exfoliation or crusting, or systemic or 
nervous manifestations, or that it produces an exceptionally 
repugnant picture.

In view of the above, the Board concludes, resolving any 
reasonable doubt in favor of the veteran, that the schedular 
criteria for a 10 percent disability evaluation, but not 
higher, for the service-connected dermatological disability 
manifested by tinea manus, tinea pedis, and onychomycosis, 
are met.


ORDER

A 10 percent disability evaluation is granted for the 
service-connected dermatological disability manifested by 
tinea pedis, tinea manus, and onychomycosis, subject to the 
laws and regulations governing the award and disbursement of 
monetary benefits.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

